Name: Commission Regulation (EEC) No 1087/80 of 2 May 1980 fixing the reference prices for table grapes for the 1980 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/8 3 . 5 . 80Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1087/80 of 2 May 1980 fixing the reference prices for table grapes for the 1980 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, whereas, to take seasonal variations into account, the year should be divided into several periods and a refer ­ ence price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed , for a home-grown product with defined commercial charac ­ teristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying speci ­ fied requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated , prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 30 1 /79 (2 ), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas table grapes are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Whereas table grapes harvested during a given crop year are marketed from May to April of the next year ; whereas the quantities harvested in May and June, during the first 20 days of July and also- January to April of the next year are so small that there is no need to fix reference prices for these periods ; whereas, due principally to developments in production techni ­ ques , a relatively large increase in the marketing of Community products during the last 10 days of November and in the month of December can be expected ; whereas, however, the figures at present available are insufficiently conclusive to justify fixing a reference price for that period ; whereas reference prices should be fixed only for the period 21 July up to and including 20 November ; Article 1 For the 1980 marketing year, the reference prices for table grapes (subheading 08.04 A I of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of Class I , of all sizes , shall be as follows :  from 21 July to 31 August :  September and October :  November (1 to 20) : 40-62 35-73 35-91 . Whereas , pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount representing the costs of transporting Community products from the production areas to Community marketing centres ; whereas the trend of production costs in the fruit and vegetables sector must also be taken into account ; Article 2 (') OJ No L 1 18 , 20 . 5 . 1972, p. 1 . b ) OJ No L 162, 30 . 6 . 1979 , p. 26 . This Regulation shall enter into force on 21 July 1980 . 3 . 5 . 80 Official Journal of the European Communities No L 114/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1980 . For the Commission Finn GUNDELACH Vice-President